PER CURIAM.
This appeal is from a decree dismissing a bill, filed as ancillary to a law action pending between Mrs. Jeanette Mann et vir, Yount-Lee Oil Company, Mrs. Ivy Wilkinson Counce and others, including plaintiff in the equity action.. Upon allegations that Yount-Lee Oil Company had been dissolved and its properties were being liquidated and put beyond the reach of its creditors, it sought the appointment of a receiver to conserve these assets, for the satisfaction of the judgment in the law action plaintiff expected to obtain. In the law action judgment went against plaintiff and those standing with it and on appeal to this-court that judgment was affirmed. Ivy Wilkinson Counce et al. v. Yount-Lee Oil Co., 87 F. (2d) 572. That affirmance renders academic all other questions as to appellant’s right to a receiver. For if appellant is without right to a judgment on its claim against Yount-Lee Oil Company, it, of course, is without right to have a receiver appointed to conserve assets for the satisfaction of that claim.
The decree appealed from is affirmed.